 1                                                                Honorable Christopher M. Alston
                                                                  Chapter 11
 2                                                                Hearing Location: Seattle, Rm. 7206
                                                                  Hearing Date: November 16, 2018
 3
                                                                  Hearing Time: 11:00 a.m.
 4

 5

 6

 7
                                   UNITED STATES BANKRUPTCY COURT
 8                                 WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 9
     In re:                                                  Case No. 16-11767-CMA
10
     NORTHWEST TERRITORIAL MINT, LLC,                        DECLARATION OF CLASS COUNSEL
11                                                           CONCERNING NO OPT-OUTS OR
                                            Debtor.          OBJECTIONS TO THE CLASS ACTION
12                                                           SETTLEMENT OF WARN ACT CLAIMS
13            The undersigned, counsel to a Settlement Class of WARN Act claimants so certified by this
14
     Court, declares as follows, under penalty of perjury:
15
              1.     On September 14, 2018, this Court entered an Order preliminarily approving a
16
     Settlement Agreement 1 entered into by and among Mark Calvert (the “Trustee”) on behalf of
17

18   Northwest Territorial Mint, LLC (the “Debtor”) and Brittany Konkel (“Class Claimant”) (the

19   “Preliminary Approval Order” Doc. 1880).

20            2.     In accordance with the Settlement Agreement, the undersigned mailed the Court
21   approved Class Notice to Settlement Class Members by first-class mail at their last known addresses
22
     on September 18, 2018.
23

24

25
     1
      Capitalized terms utilized but not otherwise defined in this Declaration shall have the meanings
26   ascribed to them in the Settlement Agreement.
                                                                              THE GARDNER FIRM, P.C.
                                                                              Mary E. Olsen , pro hac vice
                                                                             182 St. Francis Street, Suite 103
     DECLARATION OF CLASS COUNSEL CONCERNING NO OPT-OUTS                           Mobile, AL 36602
     OR OBJECTIONS TO THE CLASS ACTION SETTLEMENT OF WARN                           P: (251) 433-8100
     ACT CLAIMS - 1                                                                 F: (251) 433-8181


 Case 16-11767-CMA          Doc 1903      Filed 11/07/18      Ent. 11/07/18 11:05:42         Pg. 1 of 3
 1          3.      The Preliminary Approval Order provided that the deadline for Settlement Class

 2   Members to opt-out of the Settlement was November 2, 2018. The opt-out deadline was included in
 3
     the Class Notice.
 4
            4.      The Preliminary Approval Order also provided that the deadline for Settlement Class
 5
     Members to object to the settlement would be set at 45 days from the date of mailing (which was
 6
     also November 2, 2018). The objection deadline was included in the Class Notice.
 7

 8          5.      As of todays’ date, the deadline for Settlement Class Members to opt-out or object to

 9   the Settlement has passed. Undersigned has received no opt-outs or objections.
10          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
11
     correct.
12
            DATED this 6th day of November, 2018, at Mobile, Alabama.
13

14

15                                           /s/ Mary E. Olsen              _
                                             Mary E. Olsen, pro hac vice
16                                           182 St. Francis Street, Suite 103
                                             Mobile, AL 36602
17                                           P: (251) 433-8100
                                             F: (251) 433-8181
18
                                             Attorney for Brittany Konkel, Class Claimant
19

20

21

22

23

24

25

26
                                                                                  THE GARDNER FIRM, P.C.
                                                                                  Mary E. Olsen , pro hac vice
                                                                                 182 St. Francis Street, Suite 103
     DECLARATION OF CLASS COUNSEL CONCERNING NO OPT-OUTS                               Mobile, AL 36602
     OR OBJECTIONS TO THE CLASS ACTION SETTLEMENT OF WARN                               P: (251) 433-8100
     ACT CLAIMS - 2                                                                     F: (251) 433-8181


 Case 16-11767-CMA          Doc 1903      Filed 11/07/18     Ent. 11/07/18 11:05:42              Pg. 2 of 3
 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that on November 7, 2018, I electronically filed the foregoing with the Clerk
 3   of the Court using the CM/ECF system which will send notification of such filing to all recipients of
 4
     ECF electronic notices in this action.
 5
            I declare under the penalty of perjury under the laws of the United States and the State of
 6
     Washington that the foregoing is true and correct.
 7

 8          DATED at Seattle, Washington on November 7, 2018.

 9
                                              s/Irina Kinyon, PP
10
                                              Irina Kinyon, PP
11                                            Paralegal
                                              CFL LAW GROUP, LLP
12                                            1001 Fourth Avenue, Suite 3900
                                              Seattle, Washington 98154
13                                            (206) 292-8800 phone
                                              ikinyon@corrcronin.com
14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                THE GARDNER FIRM, P.C.
                                                                                Mary E. Olsen , pro hac vice
                                                                               182 St. Francis Street, Suite 103
     DECLARATION OF CLASS COUNSEL CONCERNING NO OPT-OUTS                             Mobile, AL 36602
     OR OBJECTIONS TO THE CLASS ACTION SETTLEMENT OF WARN                             P: (251) 433-8100
     ACT CLAIMS - 3                                                                   F: (251) 433-8181


 Case 16-11767-CMA          Doc 1903      Filed 11/07/18     Ent. 11/07/18 11:05:42            Pg. 3 of 3
